Under Chapter 20441, Acts of 1941, where a writ of error or an appeal is taken from a judgment, decree or order which was entered before noon of October 1, 1941, such writ of error or appeal must be duly taken within sixty days after noon October 1, 1941, and within six months after the date of the judgment or the entry of the decree or order appealed from. A writ of error or an appeal from a judgment, decree or order that was entered after noon of October 1, 1941, must be taken within sixty days after the date of the judgment or the entry of the decree or order *Page 558 
appealed from as adjudicated in Erma De Bowes v. Ray O. De Bowes, filed February 20, 1942.
In this case the decree was entered or recorded May 29, 1941, and the appeal was taken November 21, 1941. Such appeal was taken less than sixty days after October 1, 1941, and less than six months after the entry of the decree appealed from. This was a compliance with the statute; and on the authority of the decision in De Bowes v. De Bowes, above cited, the motion to dismiss the appeal is denied, it also appearing that the appeal is not frivolous.
It is so ordered.
BROWN, C. J., TERRELL, BUFORD, and CHAPMAN, THOMAS and ADAMS, JJ., concur.
                    ON PETITION FOR REHEARING
March 20, 1942